CROCKETT, Justice
(dissenting).
The main opinion correctly indicates that the fact that the plaintiffs sold the home for more money than they paid for it would not relieve the defendants from liability for any damage which may have resulted to the plaintiffs from defendants’ faulty construction; and further that the defendants were in error in their motion to dismiss on the ground that the plaintiffs no longer owned the home. With both of those propositions I am in full agreement.
The difficulty I see with reversing the judgment is that, quite independent of the foregoing propositions, the plaintiffs failed to meet their burden of proving that they suffered any such damages. They were afforded full opportunity to do so and the trial court appears to have given due consideration to all of the evidence proffered. He prepared and entered his memorandum decision which recited that:
. after having reviewed the evidence submitted by plaintiffs . now grants [defendants’ motion to dismiss] for the reason that “(1) plaintiffs failed to prove that they suffered any damage as a result of the alleged defective construction” and (2) they had neither repaired the alleged defects while they owned the home nor established that “they received less from the sale than they would have received” had the home been constructed without the alleged defects.1 [Emphasis added.]
In candor I must concede it was unnecessary to include the second proposition just stated. However, the well established rule of review that if there is a sound basis in the record to do so and the interests of justice so require, this Court will affirm the judgment.2
In regard to the evidence, it should be noted that the so-called damages listed in *567the main opinion are what the plaintiffs claim, but their evidence was not persuasive to the trial court. Sparing detail, it can be said in generality that except for some repairs to the roof, which was “partly covered by insurance” but we are not told which part, whether 1 percent or 99 percent, there is no credible evidence that would compel a finding that defendants incurred any other expense to remedy any of the claimed defects. It is shown that the plaintiffs made an inspection of the premises before moving in; that after doing so they registered complaints through the Veterans Administration, whose representatives inspected the home and approved it for a loan. Plaintiff Ronald Mitchell testified that he made some repairs, but did not say just what expenditures had been made with respect thereto. Later, he did present a list of claimed expenditures, but produced no receipts, invoices, checks, or other documentary evidence to support his assertions. The evidence further shows that the plaintiffs did not inform their buyers of any of the alleged defects, nor make any reduction in price on that account, nor did the buyer require them to make any repairs.
From what has just been said, it is apparent that there is justification for the trial court remaining unpersuaded by the plaintiffs’ evidence that they had suffered damages for which the defendants should be held liable;3 and for the recital in his memorandum decision quoted above, that “the plaintiffs failed to prove that they suffered any damage as a result of the alleged defective construction.”
Consistent with the presumption of validity favoring a judgment and requiring the attacker to show reversible error,4 I would affirm it.
WILKINS, J., concurs in the views expressed in the dissenting opinion of CROCKETT, J.

. That the memorandum decision of a court may be regarded as and considered together with findings of fact and conclusions of law see Sprague v. Boyles Bros. Drilling Co., 4 Utah 2d 344, 294 P.2d 689; Life Savers Corp. v. Curtiss Candy Co., 7 Cir., 182 F.2d 4.


. Goodsel v. Department of Business Regulation, Utah, 523 P.2d 1230 (1974), citing 5 C.J.S. Appeal and Error § 1464(1).


. That self-interest may be a ground for refusing to believe testimony, see Moore v. Prudential Insurance Co. of America, 26 Utah 2d 430, 491 P.2d 227 (1971); Jensen v. Logan City, 96 Utah 522, 88 P.2d 459 (1939).


. Charlton v. Hackett, 11 Utah 2d 389, 360 P.2d 176 (1961).